DETAILED ACTION
	The Response filed 2 February 2022 has been entered.  Claims 1-4, 6, 8-11, 14-15, 18-21, and 24-28 are pending, with claims 27-28 being new.  Claims 19-20 remain withdrawn.  Claims 5, 7, 12-13, 16-17, and 22-23 have been cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 2 February 2022 have been fully considered, but the argument(s) concerning claim 9 are not persuasive for the following reasons in view of the previously applied prior art references - Fukuda et al. (US 2006/0048513) and MacKinnon (US 2,074,091).
The applicant argues on pg. 11 of the Response with respect to claim 9 that “Fukuda fails to teach or suggest an inlet port integrally formed in the valve body or bonnet, and an outlet port integrally formed in the valve body or bonnet at a position opposite the inlet port.”  However, Fukuda discloses in Figs. 1-2 an inlet port (on passage 19) integrally formed in a bonnet 12 and an outlet port (on passage 16) integrally formed in the bonnet 12, and as previously discussed, MacKinnon teaches in Fig. 1 inlet and outlet ports 38 positioned on a bonnet 37 on opposite sides from each other, and the teaching of MacKinnon is used to modify the arrangement of the ports disclosed by Fukuda.
Applicant’s arguments, see pg. 10, filed 2 February 2022, with respect to the prior art rejection(s) of claim1 have been fully considered and are persuasive.  The prior art rejection(s) of claim 1 has been withdrawn.  Specifically, the applicant argues that the prior art fails to teach or suggest the valve cage being integrally formed with the bonnet and the annular plenum being integrally formed in the valve cage.  See the discussion of allowable subject matter below for additional details.
Claim Objections
Claim 10 is objected to because of the following informalities:  in claim 10, line 4, it appears that “the inlet” should be changed to --the inlet port--.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means for changing a temperature of the process fluid,” “means for reducing the temperature,” and “means for increasing the temperature” in claims 9-10 and 14, whose structures are recited as including an inlet port, an outlet port, an annular plenum, and inlet passage, and an outlet passage.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11, 14-15, 18, and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda et al. (US 2006/0048513) in view of MacKinnon (US 2,074,091).
Regarding claim 9, in the first interpretation of Fukuda, Fukuda discloses in Figs. 1-2 a valve control assembly for use in a fluid flow control device, the valve control assembly comprising:
a valve body 2 defining an inlet 3, an outlet 4, and a fluid flow path extending between the inlet 3 and the outlet 4, the inlet 3 adapted to be coupled to a source of process fluid having a first temperature;
a bonnet 12 coupled to the valve body 2; 
a valve cage (comprising either the guide 11 or the strainer 9) coupled to the bonnet 12 and partially disposed in the valve body 2, the valve cage comprising one or more fluid passages (comprising the central bore in the guide 11 or strainer 9 through which the annular plenum 18, steam holes 20, and stem 10 extend, and/or the straining passages in the walls of the strainer 9 if the cage is the strainer 9) arranged in the fluid flow path (comprising the valve chest 5 in between the inlet 3 and outlet 4); and
a means (comprising the annular plenum 18 through which heat exchanging fluid flows, as disclosed in paragraphs 24 and 29) for changing a temperature of the process fluid flowing through the fluid flow path from the first temperature to a second temperature different from the first temperature (because the cool steam in the annular plenum 18 absorbs heat from the valve stem 10 and bonnet 12, which absorb heat from the hot steam flowing through the fluid flow path, as disclosed in paragraphs 24 and 29, i.e. the valve stem 10 and bonnet 12 act as heat sinks that dissipate heat from the hot steam in the fluid flow path to the cool steam in the annular plenum 18, and because the cool steam is exhausted into the hot steam flowing through the fluid flow path, as disclosed in paragraphs 24 and 29), the means for changing the temperature comprising: 
an inlet port (comprising the upstream end of the inlet passage 19, such as the two-dimensional opening, similar to the applicant’s inlet port 228 and inlet passage 240) integrally formed in the valve body 2 or bonnet 12 (specifically the bonnet 12);
an outlet port (comprising the downstream end of outlet passage 16, such as the two-dimensional opening, similar to the applicant’s outlet port 232 and outlet passage 244) integrally formed in the valve body 2 or bonnet 12 (specifically the bonnet 12); and
an annular plenum (comprising chamber 18, the passage(s) in the bonnet 12 extending downward from chamber 18 to the holes 20 in the bush 14, the holes 20, and the chamber with exhausting hole 21, as disclosed in paragraphs 24 and 29) integrally formed in the valve body 2 or the bonnet 12 (specifically the bonnet 12) between the inlet port and the outlet port (along the flow path of the heat exchanging fluid flowing between inlet passage 19 and outlet passage 16) and immediately adjacent a portion of the fluid flow path (because the external surface of the bonnet 12 opposite from the annular plenum is disposed in the fluid flow path, such as at the valve chest 5 portion of the fluid flow path, or at least in fluid communication with the valve chest 5, as disclosed in paragraphs 24 and 29),
wherein the annular plenum (particularly the vent holes 20 and the chamber in between vent holes 20 and exhausting hole 21) is disposed within the valve body 2 at a position immediately adjacent the one or more fluid passages of the valve cage (because the annular plenum is disposed in the central bore of the guide 11 or strainer 9), and
wherein the outlet port is formed radially outward of the annular plenum (because the outlet port is formed on the outer surface of the bonnet 12 at the end of the outlet passage 16, which is located at a radial distance farther from the central axis of the bonnet 12 than the radial distance of the annular plenum, like the applicant’s outlet port 232 and annular plenum 236).
Alternatively regarding claim 9, in the second interpretation of Fukuda, the inlet passage comprises passage 19, chamber 18, one of vent holes 20, and at least one of the passages extending from chamber 18 to vent holes 20.  The annular plenum comprises the chamber between the vent holes 20 open and the exhausting hole 21.  The outlet passage (same as in the first interpretation of Fukuda) comprises one of passages 16 and the central bore of the bonnet 12 in which the bush 14 and valve rod 10 are disposed, which extends between the passages 16 and the chamber between vent holes 20 and exhausting hole 21.
Fukuda lacks the outlet port being positioned opposite the inlet port.
MacKinnon teaches in Fig. 1 and pg. 2, lines 20-34 a bonnet 18 through which a heat exchanging fluid flow between an inlet port (comprising a first one of ports 38) and an outlet port (comprising a second one of ports 38).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the inlet and outlet ports formed in the bonnet disclosed by Fukuda to be formed on opposite sides of the bonnet, as MacKinnon teaches, so that the heat exchanging fluid can be dumped away from the inlet side to avoid affecting the temperature of the heat exchanging fluid in the inlet side.
Regarding claim 10, in the first interpretation of Fukuda, Fukuda discloses in Figs. 1-2 that the means for changing the temperature (comprising the annular plenum through which heat exchanging fluid flows, as disclosed in paragraphs 24 and 29) comprises means for reducing the temperature (paragraphs 24 and 29), the means for reducing the temperature comprising: 
the inlet port (comprising the upstream end of the inlet passage 19, such as the two-dimensional opening, similar to the applicant’s inlet port 228 and inlet passage 240), wherein the inlet port is adapted to be coupled to a source of media, the media having a control temperature different from the first temperature (paragraphs 24 and 29); 
the outlet port (comprising the downstream end of outlet passage 16, such as the two-dimensional opening, similar to the applicant’s outlet port 232 and outlet passage 244);
the annular plenum; 
an inlet passage 19 integrally formed in the valve body 2 or the bonnet 12 (specifically the bonnet 12) to direct the media from the inlet port to the annular plenum 18, such that the annular plenum changes a temperature of the process fluid flowing through the portion of the fluid flow path from the first temperature to the second temperature different from the first temperature (paragraphs 24 and 29); and 
an outlet passage 16 integrally formed in the valve body 2 or the bonnet 12 (specifically the bonnet 12) to direct the media from the annular plenum 18 to the outlet port (paragraph 24).
Alternatively regarding claim 10, in the second interpretation of Fukuda, the inlet passage comprises passage 19, chamber 18, one of vent holes 20, and at least one of the passages extending from chamber 18 to vent holes 20.  The annular plenum comprises the chamber between the vent holes 20 open and the exhausting hole 21.  The outlet passage (same as in the first interpretation of Fukuda) comprises one of passages 16 and the central bore of the bonnet 12 in which the bush 14 and valve rod 10 are disposed, which extends between the passages 16 and the chamber between vent holes 20 and exhausting hole 21.
Regarding claim 11, in the first and second interpretations of Fukuda, Fukuda discloses in Figs. 1-2 that the inlet port, the inlet passage, the annular plenum, the outlet passage 16, and the outlet port are integrally formed in the bonnet 12.
Regarding claim 14, in the first interpretation of Fukuda, Fukuda discloses in Figs. 1-2 that the means for changing the temperature comprises means for increasing the temperature (wherein the means previously described is seen as reading on “a means for increasing the temperature of the process fluid” because the prior art’s structure is capable of being used for a heat exchanging fluid designed to increase the temperature of the process fluid, i.e. “means for increasing the temperature” isn’t seen as positively defining over the structure or capable function of the prior art), the means for increasing the temperature comprising:
the inlet port, wherein the inlet port is adapted to be coupled to a source of media (paragraphs 24 and 29), the media having a control temperature different from the first temperature;
the outlet port;
the annular plenum integrally formed in the valve body 2 or the bonnet 12 between the inlet port and the outlet port and immediately adjacent a portion of the fluid flow path (such as the valve chest 5 portion of the fluid flow path);
an inlet passage 19 integrally formed in the valve body 2 or the bonnet 12 (specifically the bonnet 12) to direct the media from the inlet port to the annular plenum, such that the annular plenum changes a temperature of the process fluid flowing through the portion of the fluid flow path from the first temperature to the second temperature different from the first temperature; and
an outlet passage (comprising one of the vent holes 16 and the central bore in the bonnet 12 in which the bush 14 and valve rod 10 are disposed, because said bore directs steam from the chamber between steam holes 20 and exhausting 21 to the vent holes 16, as disclosed in paragraph 24) integrally formed in the valve body 2 or the bonnet 12 (specifically the bonnet 12) to direct the media from the annular plenum to the outlet port (paragraph 24).
Alternatively regarding claim 14, in the second interpretation of Fukuda, the inlet passage comprises passage 19, chamber 18, one of vent holes 20, and at least one of the passages extending from chamber 18 to vent holes 20.  The annular plenum comprises the chamber between the vent holes 20 open and the exhausting hole 21.  The outlet passage (same as in the first interpretation of Fukuda) comprises one of passages 16 and the central bore of the bonnet 12 in which the bush 14 and valve rod 10 are disposed, which extends between the passages 16 and the chamber between vent holes 20 and exhausting hole 21.
Regarding claim 15, in the first and second interpretations of Fukuda, Fukuda discloses in Figs. 1-2 that the inlet port, the inlet passage, the annular plenum, the outlet passage, and the outlet port are integrally formed in the bonnet 12.
Regarding claim 18, in the first and second interpretations of Fukuda, Fukuda discloses in Figs. 1-2 a valve seat 6 arranged in the valve body 2 along the fluid flow path, wherein the valve cage 11 is arranged between the bonnet 12 and the valve seat 6, wherein the annular plenum is arranged immediately adjacent the one or more fluid passages (comprising the central bore of the guide 11, which is disposed in the valve chest 5 of the fluid flow path).
Regarding claim 25, in the second interpretation of Fukuda, Fukuda discloses in Figs. 1-2 that the inlet passage (particularly vent holes 20 and one of the passages extending between chamber 18 and vent holes 20) is partially disposed in the valve body 2 and the outlet passage (particularly the central bore of the bonnet 12 in which the bush 14 and valve rod 10 are disposed) is partially disposed in the valve body 2.
Regarding claim 26, in the first and second interpretations of Fukuda, Fukuda discloses in Figs. 1-2 that the outlet passage (comprising one of vent holes 16 and the central bore of the bonnet 12 in which the bush 14 and valve rod 10 are disposed) directly connects the annular plenum (comprising the chamber between vent holes 20 and exhausting hole 21) to the outlet port.
Regarding claim 27, in the first and second interpretations of Fukuda, Fukuda discloses in Figs. 1-2 that the inlet port is integrally formed in a first portion of the bonnet 12, and wherein the outlet port is integrally formed in a second portion of the bonnet 12, and MacKinnon teaches ports 38 formed on opposite portions of the bonnet 18, as previously discussed with regard to the modification of Fukuda in view of MacKinnon concerning claim 9.
Regarding claim 28, in the second interpretation of Fukuda, Fukuda discloses in Figs. 1-2 that the annular plenum (comprising the chamber between vent holes 20 and exhausting hole 21) is entirely disposed within the valve body 2.
Claims 14-15 (alternatively: both) are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda in view of MacKinnon, as applied to claim 9 above, and further in view of Schiestl (US 2013/0199628).
Regarding claims 14-15, Fukuda is seen as disclosing a means for increasing the temperature of the process fluid, as previously discussed.  However, Schiestl teaches in Fig. 3 a recirculation loop (comprising supply line 6 and discharge line 10) for a heat exchanging fluid, wherein the recirculation loop comprises heat exchangers 7, 8 capable of heating and cooling the heat exchanging fluid, which is used to heat or cool the process fluid as needed (paragraph 21).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly in the combination of Fukuda and MacKinnon to comprise a recirculation loop with at least one heat exchanger on the loop capable of heating and cooling the heat exchanging fluid to heat/cool the process fluid as needed to maintain an intended temperature of the process fluid, as Schiestl teaches (paragraph 21).
Allowable Subject Matter
Claims 1-4, 6, 8, 21, and 24 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or render obvious, in combination with the other limitations recited in claim 1, the annular plenum being integrally formed in the valve cage, which is integrally formed with the bonnet and partially disposed in the valve body.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Fukuda et al. (US 2006/0048513) discloses in Figs. 1-2 an annular plenum (comprising at least the chamber between the vent holes 20 and the exhausting hole 21) integrally formed in the bonnet 12 rather than in the valve cage (comprising either the strainer 9 or the guide 11), which is partially disposed in the valve body 2, and Fukuda lacks teaching that the valve cage is integrally formed with the bonnet.  There is not sufficient evidence that it would have been obvious to one having ordinary skill in the art to modify Fukuda such that the valve cage is integrally formed with the bonnet and the annular plenum is integrally formed in the valve cage partially in the valve body, because the annular plenum is part of a flow path for a heat exchanging fluid that is intended to exchange heat with the valve stem 10 (paragraphs 24 and 29).
Gotloh (US 4,366,833) discloses in Fig. 1 a valve cage 30 with at least one passage 38, an annular plenum 50 integrally formed in the valve cage 30, and the annular plenum 50 being immediately adjacent to the at least one passage 38, and Hutton (US 4,207,919) teaches in Fig. 5A a cage integrally formed with a bonnet.  Gotloh and Hutton lack teaching that “the outlet port [for the annular plenum] being disposed outside the valve body” as claimed.  There is not sufficient evidence that it would have been obvious to one having ordinary skill in the art to modify Gotloh such that outlet port is disposed outside the valve body, because the heat exchanging fluid is intended to discharge into the process fluid flowing through the valve body (col. 3, lines 19-27).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Jonathan Waddy. Whose telephone number is 571-270-3146.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM EST), alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. W./
Examiner, Art Unit 3753



	
/KEVIN F MURPHY/Primary Examiner, Art Unit 3753